                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

BRANDON L. HIXSON,                             *
                                               *
              Plaintiff,                       *
v.                                             *           No. 4:18CV00214-SWW
                                               *
NANCY A. BERRYHILL,                            *
Acting Commissioner,                           *
Social Security Administration,                *
                                               *
              Defendant.                       *

                                           ORDER

       The Court has received Proposed Findings and Recommendations (ARD@) submitted by

United States Magistrate Judge Joe J. Volpe. After careful review of the RD and the timely

objections received thereto, as well as a de novo review of the record, the Court approves and

adopts the RD as this Court=s findings in all respects. Accordingly, the Commissioner=s decision

is affirmed, and this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 28th day of November, 2018.


                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE
